Case 4:20-cv-00321 Document 1-3 Filed on 01/28/20 in TXSD Page 1 of 2

EXHIBIT 1
Case 4:20-cv-00321 Document 1-3 Filed on 01/28/20 in TXSD Page 2 of 2

 

 

 

 

 

 

Dan-Bunkering
M/V SWIBER ADA and/or master and/or owners and/or
charterers and/or managers and/or operators and/or
Ranger Offshore, Inc. .
10370 Richmond Avenue Invoice No.: 61273
Suite 1000 Date: 09/19/18
Houston, TX 77042 Customer No.: 200337
United States Order No.: 65098
Our ref.: WCLIMAZ
Page: 4
M/V SWIBER ADA delivered at Kingston- Jamaica 09/11/18 INVOIC E
Description Quantity; Unit Unit Price USD. Total USD
MGO 0.10% 479.3377 . Chm. : 847.00 405,999.01
Total USD Excl. VAT 405,999.01
VAT % 0.00 0.00
Total _ - 405,999.01 .
Value on our account on 11/10/18 at the latest.
Please transfer all payments to:
Nordea Finland, NY Branch Account No. 4017293001
1211 Avenue of the Americas, 23rd floor S.W.I.F.T.. NDEAUS3N ABA: 026010786
10036 New York Reference 61273
For payment later than 11/10/18, an interest of 1.5% per month will be charged.
www.dan-bunkering com Dan-Bunkering (America) Inc. P +1 281 833 5801 houston@dan-bunkering.com
840 Gessner, Suite 210 F +1 281 833 5802 EIN no. XX-XXXXXXX

Houston, TX 77024, USA
